245 F.2d 244
57-1 USTC  P 9667
UNITED STATES of America, Appellant,v.Arthur E. HERBKERSMAN and Beatrice E. Herbkersman, Appellees.
No. 12720.
United States Court of Appeals Sixth Circuit.
April 8, 1957.

Hugh K. Martin and Richard H. Pennington, Cincinnati, Ohio, H. Brian Holland, Ellis N. Slack, and Harlan Pomeroy, Washington, D.C., for appellant.
Arthur E. Herbkersman, Cincinnati, Ohio, for appellees.
Before McALLISTER and STEWART, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
The judgment of the district court, D.C., 133 F. Supp. 495, is affirmed upon the authority of Haynes v. United States, 353 U.S. 81, 77 S. Ct. 649, 1 L. Ed. 2d 671.